UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): March 28, 2016 (March 17, 2016) Rockdale Resources Corporation (Exact name of registrant as specified in its charter) Colorado 000-52690 86-1061005 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 710 N. Post Oak Rd., Ste. 512, Houston, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 832-941-0011 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On March 17, 2016, the Board of Directors agreed that no changes made to be the Directors Compensation, as set out in previous disclosures to the existing board of directors for the 2016 fiscal year, other than the date of which the options mature. The individual directors option grants will be included in their subsequent individual Form 4 filings. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Rockdale Resources Corporation /s/ Leo Womack Leo Womack Chairman Date: March 28, 2016
